ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that SIDNEY L. HOFING of TRENTON, who was admitted to the bar of this State in 1961, be reprimanded for violating RPC 1.15, by negligently misappropriating trust funds, and RPC 5.3 by failing to supervise his bookkeeper adequately, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and SIDNEY L. HOFING is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*445ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.